DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 4 February 2021, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 112 have been withdrawn.

Claim Interpretation
The claims contain limitations that are directed to articles or products worked upon by the claimed apparatus. Specifically, the claims refer to a container and certain parts of the container. These limitations are only given patentable weight to the extent that they affect the structure of the claimed apparatus. See MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); and In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0052190 (“Frankenberger”) in view of U.S. Patent Application Publication No. 2014/0174044 (“Chauvin”), cited in an IDS.
Regarding claim 1, Frankenberger discloses a hydraulic blow molding apparatus (form-filling machine 1; see Figures 1 and 2 and paragraphs 6, 10, and 34-37) for forming a container (container 2; see Figure 1 and paragraph 35) from a preform (preform 3; see Figures 1 and 2 and paragraph 35), the hydraulic blow molding apparatus (1) comprising:
a container forming station (treatment station 5; see Figures 1 and 2 and paragraphs 34-37) having a forming head (valve head 11; see Figure 2 and paragraph 37) coupled to a source of liquid end product used as a liquid blow medium (media distributor 19, which distributes molding fluid; see Id.), the container forming station (5) further including a mold (hollow mold 6; see Id.) configured to receive a preform (preform 3; see Figures 1 and 2 and paragraph 35) and having interior surfaces defining a container shape (see Figure 2), the container forming station (5) being configured to inject the liquid end product (molding fluid; see paragraph 37) into the preform (3) and expand the preform (3) into contact with the interior surfaces of the mold (6) to simultaneously form and fill a container (container 2; see Figure 1 and paragraph 35) with the liquid end product (molding fluid) (see paragraphs 6 and 10, which state that a Id.), the hydraulic blow molding apparatus (1) further including a fluid tight seal (pre-closure 30; see Figure 3 and paragraph 38; Frankenberger discloses three different embodiments of the pre-closure 30 in Figures 3-5, respectively; the embodiments of Figures 4 and 5 have degasification or ventilation slots, but the embodiment of Figure 3 does not; further, paragraph 38 states that, in the embodiment of Figure 3, a minor negative pressure develops during cooling that keeps the pre-closure 30 on the outlet of the filled container; accordingly, it should be recognized that the pre-closure 30 of Figure 3 acts as a fluid tight seal) configured to be engaged with the container (2) while the container (2) is within the container forming station (5) (Frankenberger discloses that the pre-closure 30 is set upon the outlet of the filled container by means of a closure unit after molding and filling of the container, whereby liquid is prevented from slopping out during transfer of the container to a discharge unit; see Figure 3 and paragraph 38; since the pre-closure 30 is used to seal the container prior to transfer to the discharge unit, it should be recognized that this step occurs in the treatment station 5; note the position of discharge star wheel 9, which can be seen in Figure 1 and is discussed in paragraph 35; see also paragraph 10), and wherein the seal (30) includes an axially extending ring configured for fluid tight press-fit engagement or fluid tight frictional engagement with an inner surface of the container (2) (see Figure 3; also, note the perspective views of Figures 4 and 5; with respect to the engagement of the ring with the inner surface, Figure 3 shows that the outer surface of the ring is in contact with the inner surface of the container 2 along a vertical direction, which indicates at least a frictional prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see MPEP 2112.01(I)).

    PNG
    media_image1.png
    466
    303
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    294
    251
    media_image2.png
    Greyscale



Regarding claim 2, Frankenberger discloses wherein the seal (30) extends one of completely or partially across a top sealing surface of the container (2) (see Figure 3).

Regarding claim 3, Frankenberger discloses wherein the seal (30) includes a disc closing a mouth defined by a finish of the container (2) (see Figure 3; also, note the perspective views of Figures 4 and 5).

Regarding claim 6, the apparatus of Frankenberger is capable of producing a container including a parting line located on an exterior surface of a finish of the container. See the Claim Interpretation section above and MPEP 2115. Also, note that a parting line will inherently be 

Regarding claim 7, the pre-closure 30 of Frankenberger includes a radial flange. See Figure 3. Also, note the perspective views of Figures 4 and 5. However, the radial flange appears to extend completely across the top sealing surface of the finish of the container, rather than less than completely across, as claimed.
As discussed in MPEP 2144.04(IV)(A), where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04(IV)(B).
Since the pre-closure 30 of Frankenberger would not function differently if it only extended part of the way across the top sealing surface of the finish of the container, claim 7 is not patentably distinct from Frankenberger.

Regarding claim 8, the same logic applies as set forth with respect to claim 7.

Regarding claim 9, the apparatus of Frankenberger is capable of producing a container including a parting line located on a top sealing surface of the container. See the Claim Interpretation section above and MPEP 2115. Alternatively, the position of the parting line is In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
With respect to the parting line having a diameter that is greater than the diameter of the seal, please see the rejections of claims 7 and 8. Specifically, it is not inventive to modify the pre-closure 30 of Frankenberger such that it extends only part way across the top sealing surface of the container, and at least some of such corresponding pre-closure diameters would be less than the diameter of the parting line when the parting line is located on the top sealing surface.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frankenberger in view of Chauvin and further in view of U.S. Patent No. 4,098,053 (“Shank”).
claims 10-13, Frankenberger discloses a sealing mechanism (closure unit; see paragraph 38) configured to apply the seal (30) to a finish of the container (2) prior to removal of the container (2) from the forming station (5). As discussed above, since the pre-closure 30 is used to seal the container prior to transfer to the discharge unit (see paragraph 38), it should be recognized that this step occurs in the treatment station 5. Note the position of discharge star wheel 9, which can be seen in Figure 1 and is discussed in paragraph 35. See also paragraph 10.
However, Frankenberger does not disclose the details of the closure unit. Accordingly, Frankenberger does not disclose a sealing mechanism including a plug that is movable in a direction towards the finish of the container, the plug having an end configured to receive and retain the seal, as recited by claim 10. Further, Frankenberger does not disclose wherein the plug is coupled to an air source configured to apply a vacuum retaining the seal in engagement with the plug, as recited by claim 11, or wherein the air source is configured to provide pressurized air causing the seal to be released from the plug, as recited by claim 12. Frankenberger also fails to disclose wherein the plug is biased in the direction of the container, as recited by claim 13.
Shank is directed to a machine for capping containers. See column 1, lines 6-8. A pick-up arm 70 (i.e., a plug) with a cap gripping mechanism 72 (i.e., an end) sequentially picks up a cap 11 at a pick-up station 68 and deposits the cap 11 on an opening 13. See column 3, lines 51-65, and Figures 3 and 4. The cap gripping mechanism 72 includes a bell-shaped portion 88 with an internal end cavity 90 that is attached to a reversible source of pneumatic pressure (i.e., an air source) by means of a duct 92. When the bell-shaped portion 88 comes into contact with a flat vacuum pressure is applied to the duct 92, the resulting vacuum created in the internal end cavity 90 holds the cap 11 against the bell-shaped portion 88. See column 4, lines 9-17, and Figure 4. The cap gripping mechanism 72 is resiliently mounted on the pick-up arm 70 by means of a spring 92 so that the pick-up mechanism 72 can retract into sleeve 94 mounted on the pick-up arm 70 when the can opening is encountered. See column 4, lines 18-24 and Figure 4. Once the pick-up arm 70 has oscillated to its cap depositing position, the cap 11 is released from the pick-up mechanism 72 by reversing the air flow in duct 92 to create positive pressure in cavity 90. See column 4, lines 25-29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the closure unit of Frankenberger in the manner described by Shank since Shank discloses that such structure is suitable for picking up and depositing caps on containers, which is the same function performed by the closure unit of Frankenberger. This would represent a combination of prior art elements according to known methods to yield predictable results. Specifically, one of ordinary skill in the art could have combined the claimed elements by known methods, each element in the combination merely performs the same function it does separately, and the results of the combination would have been predictable to one of ordinary skill in the art. See MPEP 2143(I)(A). Since the structure of Shank described above includes all the features of claims 10-13 not already present in Frankenberger, the combination of Frankenberger and Shank would meet each and every limitation of these claims.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Frankenberger in view of Chauvin and further in view of Japanese Patent Application Publication No. JP 57-123027 (“Saito”).
Regarding claim 14, Frankenberger does not explicitly disclose wherein the hydraulic blow molding apparatus is a one-step hydraulic blow molding apparatus.
Saito discloses a method for blow molding a container in which an annular parison 4 is extruded into an open mold 1. The mold 1 is closed, and the parison 4 is expanded using paint, for example, to form a plastic container 6. The filled container is then removed from the mold. See Figures 1-3 and the attached translation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Frankenberger to operate as a one-step molding apparatus, as taught by Saito, since Saito discloses that such an arrangement saves time and labor. See the translation.

Response to Arguments
The Applicant's arguments filed 4 February 2021 have been fully considered, but they are not persuasive.
The Applicant argues that the pre-closure 30 of Frankenberger fails to meet the claim limitation that the seal includes an axially extending ring configured for fluid tight press-fit engagement or fluid tight frictional engagement with an inner surface of the container. Specifically, according to the Applicant, it is the negative pressure in Frankenberger that keeps 
The Examiner respectfully disagrees. Although the negative pressure does keep the pre-closure 30 on the container 2 in Frankenberger (see paragraph 38 of Frankenberger), Figure 3 of Frankenberger clearly shows that the ring of the pre-closure 30 is in contact with the inner surface of the container 2, just as in the Applicant’s arrangement. Therefore, as discussed above in the rejection of claim 1, it is expected that the ring of the pre-closure 30 is in at least frictional engagement with the inner surface of the container 2, as claimed.
Furthermore, given that a negative pressure develops in the container 2 during cooling due to the presence of the pre-closure 30 (see paragraph 38), it should be recognized that the pre-closure 30 acts as a fluid tight seal. Otherwise, the negative pressure could not be maintained. Paragraph 38 also states that the pre-closure 30 prevents liquid from slopping out during transfer of the container 2.
In addition, contrary to what the Applicant contends, Frankenberger does not explicitly state that the negative pressure is required or that the negative pressure is the only means for keeping the pre-closure 30 in place. See paragraph 38. It is certainly possible to use negative pressure and friction in combination, especially given that there is only a “minor” negative pressure.
With respect to the Applicant’s discussion of Chauvin, Chauvin was primarily intended to illustrate that it is appropriate to apply a fluid tight seal to a container immediately after molding, with the container still located in the mold. This is true regardless of whether a frictional, press-fit, or some other arrangement is employed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN J DERUSSO/Examiner, Art Unit 1744                  

/MARC C HOWELL/Primary Examiner, Art Unit 1774